Citation Nr: 0933631	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  02-03 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes with calluses.

2.  Entitlement to service connection for bilateral hallux 
valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 through 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The Veteran's appeal also initially included the issues of 
service connection for a right ankle disability and for a 
fracture of the sesamoid bone of the left big toe.  These 
claims were denied by the Board in April 2007.  The issues of 
the Veteran's entitlement to service connection for bilateral 
hammertoes and bilateral hallux valgus were remanded to the 
RO for further development.  Those issues have now returned 
to the Board for appellate consideration.

As noted by the Board in April 2007, the Veteran indicated at 
his July 2006 hearing that he wished to raise claims of 
service connection for a left ankle disorder and muscle 
spasms in both legs.  As the claims file reveals that no 
action has been taken by the RO with regard to these 
additional claims, the Board refers those matters to the RO 
for full development and adjudication.


FINDINGS OF FACT

1.  The evidence, on balance, demonstrates that the Veteran's 
bilateral hammertoes are etiologically related to his active 
duty service.

2.  There is competent medical evidence that the Veteran's 
bilateral hallux valgus was first manifest in service.




CONCLUSIONS OF LAW

1.  The Veteran's bilateral hammertoes were incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).

2.  The Veteran's bilateral hallux valgus was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II. Recitation of Evidence

The Veteran's service treatment records reflect in-service 
diagnoses of hallux valgus of the first metatarsophalangeal 
joint of both feet.  A July 1968 service treatment record 
notes that the Veteran reported that he had been experiencing 
an enlarged first metatarsophalangeal joint of the left foot 
for approximately ten years.  This record further reflects 
that this joint had become quite swollen due to the use of 
combat boots.  According to the Veteran, this disorder caused 
continued pain, aching, and difficulty wearing shoes.

In July 1968, he underwent a bunionectomy on his left foot.  
In June 1969, a bunionectomy was performed on his right foot.  
Service treatment records for follow-up treatment indicate 
that the Veteran initially experienced good results from both 
surgeries.  In February 1969, the Veteran was noted as having 
good range of motion and strength of the great toe.  X-rays 
from May 1969 demonstrated excellent positional results, and 
the Veteran was able to walk very well.  X-rays in June 1969, 
taken after the Veteran's bunionectomy on his right foot, 
revealed excellent healing and good alignment.

Following service, the Veteran received a VA examination of 
his feet in April 1971.  At that time, the Veteran complained 
of pain in the first metatarsal phalangeal joint of both 
feet.  An examination did not reveal the presence of flat 
feet, pes calvus, or atrophy.  The examiner noted that the 
Veteran's toes were straightened and that all motions of the 
toes were present.  The Veteran was able to stand and walk on 
his toes, walk on his heels, and squat.  No circulatory 
disturbance was noted.  X-rays revealed post-surgical changes 
involving the first distal metatarsal of both feet.  No other 
bony abnormalities were seen.

The Veteran received another VA examination of his feet in 
August 1986.  On examination, the big toes of both feet were 
noted to be veering medially. X-rays of the Veteran's feet 
revealed mild hallux valgus bilaterally.

VA treatment records from May 1998 through February 2004 
document continuing complaints of bilateral foot pain.  In 
March 1999, the Veteran reported constant and worsening foot 
pain since his in-service bunionectomies.  An examination 
performed at that time revealed that hammertoes were 
developing.  On examination, the metatarsal heads were 
painful, there was prominent loss of the fat pad, and the 
bunion areas were painful.


In April 1999, a letter was submitted to VA on the Veteran's 
behalf by Dr. Dan W. Hunt, who assisted in performing the 
Veteran's in-service bunionectomies.  In his letter, Dr. Hunt 
stated that the long-term effects of bunionectomy surgery 
typically manifested as patients became older and were 
manifested as increased joint pain and arthritis of the foot 
and ankle.  Dr. Hunt opined that the Veteran's current 
disability was the result of his in-service surgeries.

VA treatment records from August 1999 and January 2000 
reflect ongoing complaints from the Veteran of painful 
bunions.  An April 2000 VA treatment record reflects that the 
Veteran was continuing to complain at that time of bilateral 
foot pain.  An examination revealed pain and limited range of 
motion of the big toes on both feet. The Veteran was 
diagnosed with degenerative joint disease of the feet which 
was related to his in-service bunion surgeries. In August 
2000, the Veteran was treated for bilateral foot pain at the 
VA facility in Hudson Valley, New York.  An examination 
revealed that the third toes of both feet were hammered and 
overlapping the fourth toe.  

In June 2003, the Veteran underwent reconstruction surgery on 
his left foot for various disorders, including hammertoes of 
the second, third, and fourth toes and residual hallux 
abductovalgus deformity.  A July 2003 letter from the 
Veteran's private surgeon, Dr. James F. Nugent, states that 
the Veteran was "left with residual hallux valgus 
deformity" as a result of his in-service foot surgeries in 
1968 and 1969.  Dr. Nugent also states that the Veteran has 
experienced multiple foot disorders, including "multiple 
digital deformities" that were the result of the Veteran's 
in-service foot surgeries.

In a December 2004 letter, Dr. Nugent opined that the 
Veteran's bilateral hammertoes were directly related to 
inadequate correction of bunion deformity that was performed 
during his active duty service.  Specifically, Dr. Nugent 
opined that the undercorrected intermetatarsal angle from the 
Veteran's in-service surgeries caused overloading of the 
lesser metatarsals, which in turn resulted in the formation 
of calluses and hammertoes.  Although Dr. Nugent acknowledged 
that such conditions were not present at the time of the 
Veteran's April 1971 VA examination, he observed that the 
development of calluses and hammertoes are progressive 
processes which take years to develop.  Dr. Nugent also 
opined that the Veteran's bilateral hallux valgus deformity 
was directly related to his in-service surgical procedures' 
failure to adequately correct the Veteran's bunion deformity.  
According to Dr. Nugent, these disorders were not immediately 
apparent following the Veteran's in-service bunionectomies 
because such disorders are not immediate and manifest over 
time.

An August 2005 VA primary care note contains a history given 
by the Veteran regarding his feet that is largely consistent 
with his service treatment records.  Regarding his present 
symptoms, the Veteran reported pain in both feet and an 
ability to walk slowly for approximately 30 minutes.  He 
reported that over the preceding year he experienced pain in 
his feet even while sitting and not walking.  On examination, 
the Veteran demonstrated bilateral foot pain.  The examiner 
concluded that the Veteran was unable to walk and was 
experiencing near constant foot pain.  He further concluded 
that the etiology of the Veteran's foot pain was likely 
secondary arthritis.  Although the examiner found the cause 
of foot pain to be "elusive," he stated that it seemed to 
be related to his active duty service.

The Veteran received a VA examination of his feet in March 
2009.  He once again reported that he had been experiencing 
problems with his feet since his in-service surgeries.  At 
his examination, he reported that he experienced foot pain in 
the mornings, and that placing his feet down on the ground 
with his heel first caused pain with an intensity of a 10 out 
of a scale of 10.  According to the Veteran, this pain 
diminished in intensity after walking.  He stated that he 
experienced difficulty walking, and that he had been using a 
cane for the past five or six years.

On examination, the Veteran ambulated with the use of a cane 
and avoided weight bearing on his left leg.  He exhibited a 
minor limp.  Examination of the right foot revealed a mild 
right hallux valgus deformity and evidence of a bunion at the 
first metatarsophalangeal joint.  A hyperkeratotic callus was 
present at the base of the fourth metatarsal head on the 
plantar aspect.  A long scar, approximately 10 centimeters 
long, was present along the first metatarsal.  Mild 
tenderness was noted at the first metatarsophalangeal joint, 
and pain was also noted with movement of that joint.  
Evidence of hammertoes was observed at the second proximal 
interphalangeal joint, with evidence of pes planus.  

An examination of the left foot did not reveal a hallux 
valgus deformity.  It did reveal a long scar, 9 centimeters 
in length, along the first metatarsal.  The second, third, 
and fourth proximal interphalangeal joints were ankylosed 
with no movement being present.  The fourth toe was observed 
to be overlapping the third toe.  There was no evidence of 
hammertoes or calluses or corns on the left foot.  The arch 
of the left foot was noted as being flat and indicative of 
pes planus.  Motion of the metatarsophalangeal joint of the 
big toe revealed mild pain and tenderness.

The Veteran was diagnosed with various foot disorders, 
including bilateral pes planus, degenerative osteoarthritis 
of both feet, a bunion at the right first metatarsophalangeal 
joint, bilateral heel spurs, and mild hallux valgus of the 
right foot.  The examiner concluded that the Veteran 
exhibited persistence of a second right hammertoe and bunion 
of the right foot, and that x-rays taken at the VA 
examination demonstrated degenerative osteoarthritis of 
multiple joints in both feet.  The examiner concluded that 
the Veteran's persistent mild hallux valgus on his right foot 
was at least as likely as not related to his in-service 
bilateral bunionectomies.  Although the examiner does not 
provide a specific etiology finding with regard to the 
Veteran's second right hammertoe, in discussing the Veteran's 
prior medical history, he noted that his review of the 
Veteran's claims file revealed definite evidence of bilateral 
bunion resection during his active duty service.  He further 
noted that as a result of the Veteran's in-service surgeries, 
he experienced chronic foot pain which required surgery after 
service to revise the prior bunionectomy and to correct his 
hammertoes.

The Veteran's assertions of continuing foot symptoms since 
his active duty service are further supported by his hearing 
testimony of July 2006, and by various statements provided by 
the Veteran in November 2007 and June 2009, his spouse in 
December 1999 and November 2007, and his mother in December 
1999.



IV. Analysis

Based upon the evidence of record, the Board finds that the 
Veteran is entitled to service connection for bilateral 
hallux valgus and for hammertoe.  

The service treatment records reflect that the Veteran was 
diagnosed with hallux valgus of the first metatarsophalangeal 
joint of both feet, and that he underwent two bunionectomies 
during service.  Although the records indicate that the 
Veteran may have been experiencing hallux valgus in his left 
foot for approximately 10 years, his service treating 
physician indicated that his left foot had become quite 
swollen due to the use of combat boots during service.  

Post-service treatment records document ongoing hammertoe 
disorders in both feet.  An August 1986 VA examination 
revealed bilateral hallux valgus.  VA treatment records from 
1998 through 2004 document ongoing complaints by the Veteran 
of bilateral bunion pain.  

Private opinions rendered in April 1999 and December 2004 
reflect opinions that the Veteran's hammertoes and his hallux 
valgus were a manifestation of a progressive disorder that 
resulted from his in-service bunionectomies.  Opinions 
rendered at VA examinations in August 2005 and March 2009 
concur with these favorable private nexus opinions concerning 
hammertoes.  In 2003, the Veteran underwent surgery for a 
residual hallux abductovalgus deformity in his left foot.  
The Veteran's August 2005 VA examination revealed that 
although the cause of the Veteran's foot pain was elusive, 
they seemed to be related to his time in active duty.  
Although an examination at the Veteran's March 2009 VA 
examination did not reveal the presence of hallux valgus in 
the left foot, the examiner concluded that hallux valgus in 
the Veteran's right foot was as likely as not related to his 
in-service bunionectomies.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's bilateral hallux valgus disorder and his 
hammertoe were first manifest in service.  Service connection 
is accordingly warranted for these disorders.  As such, the 
claims are granted in full.


V.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Entitlement to service connection for bilateral hammertoes 
with calluses is granted.

Entitlement to service connection for bilateral hallux valgus 
is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


